 


110 HRES 786 IH: Amending the Rules of the House of Representatives to require that general appropriations for military construction and veterans’ affairs be considered as stand-alone measures.
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 786 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2007 
Mr. Gingrey (for himself, Mr. Hunter, Mr. Buyer, Mr. Lewis of California, Mr. Wicker, Mr. Blunt, Mr. Gerlach, Mr. Chabot, Mr. Burton of Indiana, Mr. Feeney, Mr. Broun of Georgia, Mr. McKeon, Mr. Bilirakis, Mr. Buchanan, Mr. David Davis of Tennessee, Mr. Franks of Arizona, Mrs. Drake, Mr. Garrett of New Jersey, Mr. Poe, Mr. Jones of North Carolina, Mr. Bishop of Utah, Mr. Bonner, Mr. Walberg, Mr. Bilbray, Mr. King of Iowa, Mr. Wamp, Mr. Pearce, Mr. English of Pennsylvania, Mr. Boozman, Mr. McCotter, Mr. Kuhl of New York, Mr. Hulshof, Mr. Peterson of Pennsylvania, and Mr. Akin) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that general appropriations for military construction and veterans’ affairs be considered as stand-alone measures. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Stand-alone requirement for military construction and veterans’ affairs appropriations11.It shall not be in order to consider any bill or joint resolution, or conference report thereon, containing appropriations within the jurisdiction of the Subcommittee on Military Quality of Life and Veterans Affairs, and Related Agencies of the Committee on Appropriations if such measure also contains appropriations within the jurisdiction of any other subcommittee of that committee. The preceding sentence shall not apply to any measure making supplemental appropriations or to any measure continuing appropriations for a period of not to exceed 60 days.. 
 
